EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Carey (61082) on 03/09/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A computer-implemented method of digitally rendering items, the computer-implemented method comprising: 
accessing, by a processor, a digital image and an identity texture, wherein the identity texture encodes (i) a set of positions in the digital image as specific red-green-blue (RGB) colors representing a set of universal coordinates, and (ii) a set of target locations for the encoded set of positions representing the set of universal coordinates to align; 
generating, by the processor, a texture map by modifying the identity texture based at least in part on a digital model of an item so that the texture map represents a mapping between the set of universal coordinates and a pixel space, wherein the modifying conforms the identity texture to a shape of a portion of the digital model of the item; 
encoding, by the processor, visual content of the digital image by applying the texture map to the digital image; 
modifying, by the processor, the digital image using the visual content that was encoded; 
generating, by the processor, a digital rendering of the item based on (i) the digital image that was modified, and (ii) the digital model of the item; and 
displaying, in a user interface, the digital rendering of the item.

Claim 8. (Currently Amended) A system for digitally rendering items, comprising: 

a memory storing a set of computer-readable instructions; and 
a processor interfacing with the user interface and the memory, and configured to execute the set of computer-readable instructions to cause the processor to: 
access a digital image and an identity texture, wherein the identity texture encodes (i) a set of positions in the digital image as specific red-green-blue (RGB) colors representing a set of universal coordinates, and (ii) a set of target locations for the encoded set of positions representing the set of universal coordinates to align, 
generate a texture map by modifying the identity texture based at least in part on a digital model of an item so that the texture map represents a mapping between the set of universal coordinates and a pixel space, wherein the modifying conforms the identity texture to a shape of a portion of the digital model of the item, 
encode visual content of the digital image by applying the texture map to the digital image, 
modify the digital image using the visual content that was encoded, 
generate a digital rendering of the item based on (i) the digital image that was modified, and (ii) the digital model of the item, and 
cause the user interface to display the digital rendering of the item.

Claim 15. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon a set of instructions, executable by at least one processor, for digitally rendering items, the instructions comprising: 
instructions for accessing a digital image and an identity texture, wherein the identity texture encodes (i) a set of positions in the digital image as specific red-green-blue (RGB) colors representing a set of universal coordinates, and (ii) a set of target locations for the encoded set of positions representing the set of universal coordinates to align; 
instructions for generating a texture map by modifying the identity texture based at least in part on a digital model of an item so that the texture map , wherein the modifying conforms the identity texture to a shape of a portion of the digital model of the item; 
instructions for encoding visual content of the digital image by applying the texture map to the digital image; 
instructions for modifying the digital image using the visual content that was encoded; 
instructions for generating a digital rendering of the item based on (i) the digital image that was modified, and (ii) the digital model of the item; and 
instructions for displaying, in a user interface, the digital rendering of the item.

The following is an examiner’s statement of reasons for allowance: Identity mapping or transform is well known. See the attached PTO-892 form. However, the limitation “wherein the modifying conforms the identity texture to a shape of a portion of the digital model of the item,” taken as a whole, renders the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611